DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 13 Dec 2021 for application number 17/549,167. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claim 1 is presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 Dec 2021 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, and 4 of U.S. Patent No. US 11,199,943 B2 [hereinafter as ‘943]. 
In reference to claim 1, ‘943 teaches A computing platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
establish, with a user device, a first wireless data connection [claim 1]; 
receive, from the user device and via the first wireless data connection, a request to access a selectable item availability output [claim 1]; 
generate one or more commands to cause display of the selectable item availability output [claim 1]; 
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, selectable item availability output information [claim 1]; 
receive, from a content output control computing platform, a selectable item availability content output comprising a content update to the selectable item availability output [claim 1]; 
generate, via machine learning algorithms and datasets, based on the selectable item availability configuration output, and based on the selectable item availability content output, an updated selectable item availability output [claim 1]; 
receive, from the user device and via the first wireless data connection, a second request to access the selectable item availability output [claim 1]; 
generate one or more commands to cause display of the updated selectable item availability output [claim 1]; and 
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, the updated selectable item availability output [claim 1]. 
However, while ‘943 teaches a switchboard output control computing platform [claim 2] and receive a selectable item availability configuration output comprising a configuration update to the selectable item availability output [claim 4 discloses the updating of an interface of, for example, an order of a question], ‘943 does not explicitly teach that the receiving is done from a switchboard output control computing platform.
It would have been obvious to one of ordinary skill in art, having the teachings of ‘943 before him before the effective filing date of the claimed invention, to modify the invention above of receiving a configuration update as disclosed by ‘943 to include the functionality of a using a switchboard output control computing platform as taught by ‘943 in order to obtain a computing platform that is able to receive configuration updates from a particular computing device. 
One of ordinary skill in the art wanted to be motivated to obtain a computing platform that is able to receive configuration updates from a particular computing device to combine known elements to yield a predictable result.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/118,569 [hereinafter as ‘569]. 
This is a provisional nonstatutory double patenting rejection.
In reference to claim 1, ‘569 teaches A computing platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
establish, with a user device, a first wireless data connection [claim 1]; 
receive, from the user device and via the first wireless data connection, a request to access a selectable item availability output [claim 1]; 
generate one or more commands to cause display of the selectable item availability output [claim 1]; 
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, selectable item availability output information [claim 1]; 
receive, from a switchboard output control computing platform, a selectable item availability configuration output comprising a configuration update to the selectable item availability output [claim 1];
receive, from a content output control computing platform, a selectable item availability content output comprising a content update to the selectable item availability output [claim 1]; 
generate, via machine learning algorithms and datasets, based on the selectable item availability configuration output, and based on the selectable item availability content output, an updated selectable item availability output [claim 1]; 
receive, from the user device and via the first wireless data connection, a second request to access the selectable item availability output [claim 1]; 
generate one or more commands to cause display of the updated selectable item availability output [claim 1]; and 
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, the updated selectable item availability output [claim 1]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. [hereinafter as Adams] (US 2015/0187015 A1 – as cited in IDS filed 13 Dec 2021).
In reference to claim 1, Adams teaches A computing platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
establish, with a user device, a first wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections, including a user device]; 
receive, from the user device and via the first wireless data connection, a request to access a selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote]; 
generate one or more commands to cause display of the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote]; 
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, selectable item availability output information [Figs. 3-13, paras 0044-0054 disclose various information presented on an interface]; 
receive, from a switchboard output control computing platform [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections; depending on the circumstances data may be gathered from a particular device connected the network], a selectable item availability configuration output comprising a configuration update to the selectable item availability output [para 0044 discloses that as selections are updated, the interface may be updated to indicate additional or more specific questions]; 
receive, from a content output control computing platform [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections; depending on the circumstances data may be gathered from a particular device connected the network], a selectable item availability content output comprising a content update to the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose the ability for a user to enter various information about the driver, vehicles, etc.]; 
generate, via machine learning algorithms and datasets, based on the selectable item availability configuration output, and based on the selectable item availability content output, an updated selectable item availability output [para 0041 discloses using an algorithm to determine a recommended insurance product, based on various information about the driver, vehicles, etc.]; 
receive, from the user device and via the first wireless data connection, a second request to access the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user]; 
generate one or more commands to cause display of the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote]; and 
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/TADESSE HAILU/               Primary Examiner, Art Unit 2173